           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 1 of 17


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   PRINCE PAUL RAYMOND WILLIAMS,                       Case No. 1:21-cv-00648-AWI-SAB

12                  Plaintiff,                           FINDINGS AND RECOMMENDATIONS
                                                         RECOMMENDING THAT PLAINTIFF’S
13           v.                                          COMPLAINT BE DISMISSED FOR
                                                         FAILURE TO STATE A CLAIM AND THIS
14   COUNTY OF FRESNO, et al.,                           MATTER BE DISMISSED FOR FAILURE
                                                         TO COMPLY WITH MAY 27, 2021 COURT
15                  Defendants.                          ORDER AND FAILURE TO PROSECUTE

16                                                       (ECF Nos. 1, 4)

17                                                       OBJECTIONS DUE WITHIN THIRTY
                                                         DAYS
18

19          Prince Paul Raymond Williams (“Plaintiff”), proceeding pro se and in forma pauperis,

20 filed this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

21 States magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

22          Plaintiff’s complaint was screened and on May 27, 2021, a screening order issued finding

23 that Plaintiff had failed to state any cognizable claims in this action and granting him thirty days

24 in which to file an amended complaint. More than thirty days have passed and Plaintiff has

25 neither filed an amended complaint nor otherwise responded to the May 27, 2021 order. For the

26 reasons discussed herein, it is recommended that the complaint be dismissed for failure to state a
27 cognizable claim and this action be dismissed for failure to comply with a court order and failure

28 to prosecute.


                                                     1
            Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 2 of 17


 1                                                    I.

 2                                   SCREENING REQUIREMENT

 3          Notwithstanding any filing fee, the court shall dismiss a case if at any time the Court

 4 determines that the complaint “(i) is frivolous or malicious; (ii) fails to state a claim on which

 5 relief may be granted; or (iii) seeks monetary relief against a defendant who is immune from

 6 such relief.” 28 U.S.C. § 1915(e)(2); see Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000)

 7 (section 1915(e) applies to all in forma pauperis complaints, not just those filed by prisoners);

 8 Calhoun v. Stahl, 254 F.3d 845 (9th Cir. 2001) (dismissal required of in forma pauperis

 9 proceedings which seek monetary relief from immune defendants); Cato v. United States, 70

10 F.3d 1103, 1106 (9th Cir. 1995) (district court has discretion to dismiss in forma pauperis

11 complaint under 28 U.S.C. § 1915(e)); Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998)

12 (affirming sua sponte dismissal for failure to state a claim). The Court exercises its discretion to

13 screen the plaintiff’s complaint in this action to determine if it “(i) is frivolous or malicious; (ii)

14 fails to state a claim on which relief may be granted; or (iii) seeks monetary relief against a

15 defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2).

16          In determining whether a complaint fails to state a claim, the Court uses the same

17 pleading standard used under Federal Rule of Civil Procedure 8(a). A complaint must contain “a

18 short and plain statement of the claim showing that the pleader is entitled to relief. . . .” Fed. R.

19 Civ. P. 8(a)(2). Detailed factual allegations are not required, but “[t]hreadbare recitals of the
20 elements of a cause of action, supported by mere conclusory statements, do not suffice.”

21 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S.

22 544, 555 (2007)).

23          In reviewing the pro se complaint, the Court is to liberally construe the pleadings and

24 accept as true all factual allegations contained in the complaint. Erickson v. Pardus, 551 U.S. 89,

25 94 (2007). Although a court must accept as true all factual allegations contained in a complaint,

26 a court need not accept a plaintiff’s legal conclusions as true. Iqbal, 556 U.S. at 678. “[A]
27 complaint [that] pleads facts that are ‘merely consistent with’ a defendant’s liability . . . ‘stops

28 short of the line between possibility and plausibility of entitlement to relief.’” Id. (quoting


                                                      2
                Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 3 of 17


 1 Twombly, 550 U.S. at 557). Therefore, the complaint must contain sufficient factual content for

 2 the court to draw the reasonable conclusion that the defendant is liable for the misconduct

 3 alleged. Iqbal, 556 U.S. at 678.

 4                                                               II.

 5                                            COMPLAINT ALLEGATIONS

 6              Plaintiff brings this action against the County of Fresno and Judge Amy Guerra on the

 7 basis of federal question and diversity of citizenship. (Compl. 2, 3,1 ECF No. 1.) Plaintiff

 8 contends that the defendants falsely accused him of kidnapping his minor child and relocated the

 9 child out of the state . (Id. at 4.) The child’s mother provided the court with false address

10 information. (Id.) Defendant Guerra and Ms. Browns, court appointed counsel for the child, do

11 not know the child’s address. (Id.) The child’s mother made verbal threats of harm against

12 Plaintiff in the presence of the child. (Id.) Plaintiff is seeking monetary damages. (Id.)

13              On February 4, 2019, Judge Tharpe granted Plaintiff sole legal and physical custody of

14 his minor child, Khiren Williams. (Id. at ¶ 8.) On September 17, 2020, Defendant Guerra

15 granted the child’s mother sole legal and physical custody. (Id. at ¶ 9.) The custody ordered

16 provided that “the child shall reside with the father as mutually agreed upon between the parties”

17 and “Neither parent shall remove the child from the State of California, County of Fresno for the

18 purpose of changing the child’s residence.” (Id.) Defendant Guerra knew that the residency of

19 Khiren’s mother was Las Vegas, Nevada. (Id.)
20              On October 2, 2020, Defendant Guerra ordered that Plaintiff could have supervised visits

21 in Las Vegas, Nevada. (Id. at ¶ 10.) The order provided that Plaintiff would be responsible for

22 100% of the cost of visitation. (Id.)

23              On October 26, 2020, Plaintiff and the mother were ordered to report to the family court

24 on November 16, 2020, at 8:25 a.m. (Id. at ¶ 11.) On November 16, 2020, Defendant Guerra

25 appointed Cheryl Browns as counsel for Khiren. (Id. at ¶ 13.) The court ordered that the parents

26 would have joint legal custody with the father having sole physical custody and the mother’s
27
     1
         All references to pagination of specific documents pertain to those as indicated on the upper right corners via the
28 CM/ECF electronic court docketing system.


                                                                  3
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 4 of 17


 1 contact with Khiren was limited to participating in supervised visits unless otherwise agreed

 2 upon by the parents. (Id. at ¶ 12.) In November 2020, Plaintiff informed Browns that he did not

 3 want her to represent Khiren. (Id. at ¶ 14.)

 4          On December 4, 2020, the court ordered sole and physical custody to the mother with no

 5 visitation to Plaintiff claiming a risk of abduction pursuant to FCS 3048(b)(1). (Id. at ¶ 15.)

 6 Defendant Guerra ordered that Plaintiff could not remove Khiren from the county, state, or

 7 country. (Id.)

 8          In February 2021, Ms. Browns coordinated Zoom meetings between Plaintiff and Khiren.

 9 (Id. at ¶ 16.) In March of 2021, Ms. Browns coordinated a spring break visit between Plaintiff

10 and Khiren. (Id. at ¶ 17.) On March 30, 2021, Plaintiff and Khiren met with Ms. Browns at her

11 office for the purpose of Ms. Browns personally meeting Khiren and to discuss custody and

12 visitation, including spring break and summer break child exchanges between the parents. (Id. at

13 ¶ 18.) Ms. Browns spoke with Khiren, acknowledging Khiren’s desire to return to Plaintiff’s

14 home permanently. (Id.) Ms. Browns emphasized to Plaintiff the need to respect the court’s

15 authority. (Id.)

16          Ms. Browns made the following recommendations. At the conclusion of spring break,

17 Plaintiff would travel to Las Vegas to return Khiren to his mother. (Id. at ¶ 19.) At the start of

18 summer, Khiren would return to Plaintiff for a period of three to four weeks, return to the mother

19 for three to four weeks, and then return to Plaintiff for the remainder of summer break. (Id.) Ms.
20 Browns explained to Plaintiff that the exchanges were a test of the parties ability to exchange

21 Khiren in a manner in the child’s best interest. (Id.) Ms. Browns informed Plaintiff that she

22 would recommend giving custody to Plaintiff as it was Khiren’s wish. (Id.) Plaintiff agreed with

23 the recommendations. (Id. at ¶ 20.)

24          On April 4, 2021, Plaintiff traveled to Las Vegas to return Khiren to his mother. (Id. at ¶

25 21.) Plaintiff notified the mother by email of the estimated arrival time but she did not respond.

26 (Id. at ¶ 22.) When they arrived in Las Vegas, Plaintiff intended to return Khiren to the address
27 on file with the court, but Khiren informed him that they actually lived at a different location.

28 (Id. at ¶ 23.) Plaintiff took Khiren to the address he provided. (Id. at ¶ 24.)


                                                      4
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 5 of 17


 1          When they went to the door of the apartment, Khiren’s mother expressed anger and

 2 frustration and grabbed Khiren by the arm telling him to come inside. (Id. at ¶¶ 25, 26.) Plaintiff

 3 attempted to give Khiren his belongings and say his goodbyes, but the mother grabbed Khiren

 4 telling him to come inside and called out for the cohabitant of the apartment to get up. (Id. at ¶¶

 5 27, 28.) As Plaintiff was walking away, in the presence of Khiren, the mother stated, “You’re

 6 lucky my brother isn’t here because he’d. . . .” (Id. at ¶ 29.) The mother recorded Plaintiff

 7 walking to his car and driving away. (Id. at ¶ 30.)

 8          A short time later, Plaintiff received a reply to the email that stated, “Location.” (Id. at ¶

 9 31.) Plaintiff called Ms. Browns leaving multiple voice mail messages regarding the exchange.

10 (Id. at ¶ 32.)

11          On April 5, 2021, Plaintiff emailed Khiren’s mother that he was going to file for

12 emergency custody of the child. (Id. at ¶ 33.) Plaintiff subsequently called Ms. Browns to

13 inform her of the events that had occurred during the exchange and that he did not want to

14 proceed with the proposed terms of visitation. (Id.) Ms. Browns told Plaintiff that they had an

15 agreement and he questioned her on why she did not know Khiren’s address. (Id.) Ms. Browns

16 told him she was not aware of Khiren’s address and Plaintiff stated that he was going to file an

17 ex parte motion with the court. (Id.) Ms. Browns told Plaintiff to file his motion and they would

18 see what the judge says. (Id.)

19          On this same date, Khiren’s mother emailed Plaintiff asking him to help pay for extra

20 activity, dental care, therapy, a tutor, or to plan a summer trip with Khiren so he could benefit

21 and help develop their son. (Id. at ¶ 35.) She also stated that that is not what interests Plaintiff

22 and that was clear to everyone. (Id.)

23          The court has not provided a remedy for Plaintiff; he has not had contact with Khiren’s

24 mother, Ms. Browns, or Khiren; and the mother has made financial demands by email stating,

25 “Another payment coming to you that I would like to use for Kiren’s Therapy. Can you pay the

26 therapist directly with the payment you will be getting this Friday?” (Id. at ¶¶ 36, 37, 40.) Ms.
27 Browns had sent a letter in November 2020 requesting the therapist’s contact information if

28 counseling had been ordered for Khiren. (Id. at ¶ 40.) The mother has not provided proof of a


                                                      5
            Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 6 of 17


 1 therapist or counselor to the court, Ms. Browns, or Plaintiff. (Id.)

 2          Plaintiff asserts claims of violation of oath of office pursuant to 5 U.S.C. § 3331 and 28

 3 U.S.C. § 544, discrimination because he and Khiren are African American and state law claims

 4 of negligence, intentional affliction of emotional distress, and breach of contract. (Id., pp. 17-

 5 20.)

 6          For the reasons discussed below, Plaintiff has failed to state a claim for a violation of his

 7 federal rights.

 8                                                     III.

 9                                              DISCUSSION

10          Plaintiff’s complaint is replete with citations to constitutional amendments, statutory

11 citations, and case law but fails to specifically bring any federal claim other than violation of

12 oath of office under 5 U.S.C. § 3331 and 28 U.S.C. § 544 and discrimination. Plaintiff may also

13 be attempting to bring the claims against Ms. Browns although she is not specifically named as a

14 defendant in the complaint. The Court will not address every citation in the complaint but only

15 those statutory or constitutional citations that appear applicable to the facts alleged.

16          A.       Jurisdiction

17          Plaintiff states that one of the basis of jurisdiction in this action is diversity of citizenship.

18 (Compl., p. 3.) Federal courts are courts of limited jurisdiction and their power to adjudicate is

19 limited to that granted by Congress. U.S. v. Sumner, 226 F.3d 1005, 1009 (9th Cir. 2000).
20 District courts have original jurisdiction of all civil actions between citizens of different States in

21 which “the matter in controversy exceeds the sum or value of $75,000, exclusive of interest and

22 costs.” 28 U.S.C. § 1332(a). This requires complete diversity of citizenship and the presence

23 “of a single plaintiff from the same State as a single defendant deprives the district court of

24 original diversity jurisdiction over the entire action.” Abrego Abrego v. The Dow Chemical Co.,

25 443 F.3d 676, 679 (9th Cir. 2006) (citations omitted).

26          Here, Plaintiff alleges that he is a citizen of California and he is bringing this action

27 against Defendant Guerra who is a judge for the Superior Court of California, Fresno County. An

28 individual’s domicile is determined by “physical presence at a given location and an intent to


                                                        6
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 7 of 17


 1 remain there indefinitely.” Lew v. Moss, 797 F.2d 747, 752 (9th Cir. 1986). Defendant Guerra

 2 would reasonably be a citizen of California.

 3          Plaintiff also names the County of Fresno as a defendant in this action. For the purposes

 4 of diversity, the County of Fresno is a citizen of the State of California. Moor v. Alameda Cty.,

 5 411 U.S. 693, 717 (1973) see also Lewis v. AT&T, Inc., No. 2:20-CV-461-KJM-EFB PS, 2020

 6 WL 3642360, at *2 (E.D. Cal. July 6, 2020) (county agencies are citizens of State for purpose of

 7 diversity of citizenship); 147 A.L.R. 786 (originally published in 1943) (“Counties have been

 8 recognized as corporations, and as such citizens, for the purpose of suits based on diverse

 9 citizenship in the Federal court.”)

10          Since Plaintiff and the named defendants are all citizens of California, diversity of

11 citizenship does not exist in this action.

12          Jurisdiction in this action must therefore be based on a federal question. Pursuant to 28

13 U.S. C. § 1331, federal courts have original jurisdiction over “all civil actions arising under the

14 Constitution, laws, or treaties of the United States. “A case ‘arises under’ federal law either

15 where federal law creates the cause of action or where the vindication of a right under state law

16 necessarily turns on some construction of federal law.” Republican Party of Guam v. Gutierrez,

17 277 F.3d 1086, 1088 (9th Cir. 2002) (internal punctuation omitted) (quoting Franchise Tax Bd.

18 v. Construction Laborers Vacation Trust, 463 U.S. 1, 8–9 (1983) (citations omitted)). “[T]he

19 presence or absence of federal-question jurisdiction is governed by the ‘well-pleaded complaint
20 rule,’ which provides that federal jurisdiction exists only when a federal question is presented on

21 the face of the plaintiff's properly pleaded complaint.” Republican Party of Guam, 277 F.3d at

22 1089 (citations omitted).

23          B.      Section 1983

24          Section 1983 provides a cause of action for the violation of a plaintiff’s constitutional or

25 other federal rights by persons acting under color of state law. Nurre v. Whitehead, 580 F.3d

26 1087, 1092 (9th Cir 2009); Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006);
27 Jones v. Williams, 297 F.3d 930, 934 (9th Cir. 2002). To state a claim under section 1983, a

28 plaintiff is required to show that (1) each defendant acted under color of state law and (2) each


                                                     7
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 8 of 17


 1 defendant deprived him of rights secured by the Constitution or federal law. Long, 442 F.3d at

 2 1185. To state a claim, Plaintiff must demonstrate that each defendant personally participated in

 3 the deprivation of his rights. Jones, 297 F.3d at 934.

 4          1.     Ms. Browns is not acting under color of state law

 5          To the extent that Plaintiff seeks to bring this action against his child’s court appointed

 6 counsel, she is not acting under color of state law in representing Khiren. It is well established

 7 that court appointed attorneys are not acting under color of state law for § 1983 purposes but

 8 rather act as an advocate for their client. Polk v. Dodson, 454 U.S. 312, 325 (1981) (a court

 9 appointed attorney representing an indigent client does not act under color of state law when

10 performing the traditional functions of a lawyer); Miranda v. Clark County of Nevada, 319 F.3d

11 465, 468 (9th Cir. 2003) (upholding dismissal of complaint on basis that public defender was not

12 acting on behalf of county for purposes of § 1983 in representing plaintiff’s interests); Walters v.

13 Mason, No. 215CV0822KJMCMKP, 2017 WL 6344319, at *2–3 (E.D. Cal. Dec. 12, 2017);

14 Forte v. Merced Cty., No. 1:15-CV-0147 KJM-BAM, 2016 WL 159217, at *12–13 (E.D. Cal.

15 Jan. 13, 2016), report and recommendation adopted, No. 1:15-CV-0147-KJM-BAM, 2016 WL

16 739798 (E.D. Cal. Feb. 25, 2016); Torres v. Saba, No. 16-CV-06607-SI, 2017 WL 86020, at *3–

17 4 (N.D. Cal. Jan. 10, 2017) (“A public defender does not act under color of state law, an essential

18 element of a claim under § 1983, when performing a lawyer’s traditional functions, such as

19 entering pleas, making motions, objecting at trial, cross-examining witnesses, and making
20 closing arguments.”); Hall v. Quillen, 631 F.2d 1154, 1156 (4th Cir. 1980) (court appointed

21 attorney representing plaintiff in involuntary commitment proceedings is not a state actor);

22 Harkins v. Eldredge, 505 F.2d 802, 805 (8th Cir. 1974) (the conduct of an attorney, whether

23 retained or appointed, does not constitute action under color of state law).

24          Here, the actions complained of are clearly related to Ms. Browns actions on behalf of

25 her client in her capacity of representing him in the state court action. Ms. Browns is not a state

26 actor and Plaintiff cannot state a claim against her under section 1983.
27          2.     Equal Protection

28          Plaintiff brings a discrimination claim based on the fact that he and the minor are both


                                                     8
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 9 of 17


 1 African America. The Court construes this as an equal protection claim. There are two ways for

 2 a plaintiff to state an equal protection claim. A plaintiff can state a claim for violation of the

 3 Equal Protection Clause, by showing “that the defendant acted with an intent or purpose to

 4 discriminate against him based upon his membership in a protected class.” Serrano v. Francis,

 5 345 F.3d 1071, 1082 (9th Cir. 2003). Intentional in this context means that the defendant acted,

 6 at least in part, because of the plaintiff’s membership in a protected class. Serrano, 345 F.3d at

 7 1082. Alternately, the plaintiff can state a claim by alleging that he was intentionally treated

 8 differently than similarly situated individuals and there was no rational basis for the difference in

 9 treatment. Thornton v. City of St. Helens, 425 F.3d 1158, 1167 (2005); Village of Willowbrook

10 v. Olech, 528 U.S. 562, 564 (2000).

11          Here, Plaintiff alleges that he and Khiren are African American, a protected status, and

12 that the acts of Defendant Guerra and Browns are due to intentional discrimination. However,

13 there are no facts alleged to indicate intentional discrimination but the acts complained appear to

14 be an attempt by the state court and appointed counsel to address the custody of the minor given

15 the contentious relationship between Plaintiff and the child’s mother. Plaintiff’s conclusory

16 allegations of discrimination are not entitled to a presumption of truth and there are no facts

17 alleged in the complaint by which the Court can reasonably infer discriminatory intent by any

18 named defendant. Iqbal, 556 U.S. at 678.

19          C.      Section 1986

20          Section 1985 prohibits private individuals from conspiring to deprive another person of

21 their civil rights. Griffin v. Breckenridge, 403 U.S. 88, 96 (1971). The section applicable here

22 would be 1985(3) which protects against conspiracies to deprive a person from equal protection

23 of the law. 42 U.S.C. § 1985(3). “The elements of a § 1985(3) claim are: (1) the existence of a

24 conspiracy to deprive the plaintiff of the equal protection of the laws; (2) an act in furtherance of

25 the conspiracy and (3) a resulting injury.” Addisu v. Fred Meyer, Inc., 198 F.3d 1130, 1141 (9th

26 Cir. 2000).
27          To state a claim under section 1985(3), a plaintiff allege sufficient facts to show

28 “deprivation of a right motived by ‘some racial, or perhaps otherwise class-based, invidiously


                                                     9
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 10 of 17


 1 discriminatory animus behind the conspirators’ actions.’” RK Ventures, Inc. v. City of Seattle,

 2 307 F.3d 1045, 1056 (9th Cir. 2002) (quoting Sever v. Alaska Pulp Corp., 978 F.2d 1529, 1536

 3 (9th Cir. 1992)). The Ninth Circuit requires “either that the courts have designated the class in

 4 question a suspect or quasi-suspect classification requiring more exacting scrutiny or that

 5 Congress has indicated through legislation that the class required special protection.” Sever, 978

 6 F.2d at 1536. “The conspiracy . . . must aim at a deprivation of the equal enjoyment of rights

 7 secured by the law to all.” Orin v. Barclay, 272 F.3d 1207, 1217 (9th Cir. 2001) (quoting

 8 Griffin, 403 U.S. at 102) (emphasis omitted). Section 42 U.S.C. § 1986 provides a cause of

 9 action for damages for violation of section 1985. I.H. by & through Hunter v. Oakland Sch. for

10 Arts, 234 F.Supp.3d 987, 994 (N.D. Cal. 2017); Trerice v. Pedersen, 769 F.2d 1398, 1403 (9th

11 Cir. 1985).

12          There are no facts alleged in the complaint that would implicate the existence of a

13 conspiracy to violate Plaintiff’s federal rights. Further, there are no facts alleged to demonstrate

14 any racial or other class based discriminatory animus. Rather the acts alleged in the complaint

15 demonstrate that the claims here are based on a dispute over the custody of Plaintiff’s minor son

16 and the court’s adjudication of the issue. Plaintiff has failed to state a claim under section 1985.

17          D.      There is No Private Right of Action for a Violation of Oath of Office

18          Plaintiff argues that Defendant Guerra and Ms. Browns took an oath to uphold and honor

19 the United States Constitution and execute their duties faithfully and have not done so because
20 they are not acting in the child’s best interest, gathering evidence that bears on the child’s best

21 interest, and presenting the child’s wishes to the court. (Compl. at ¶ 44.) Plaintiff contends that

22 Defendant Guerra and Ms. Browns violated 5 U.S.C. § 3331 and 28 U.S.C. § 544 by failing to

23 act in the child’s best interest and knew that Khiren wishes to return home to Plaintiff and failed

24 to take immediate and appropriate corrective measures. (Id. at ¶ 95.)

25          Pursuant to 28 U.S.C. § 544, “[e]ach United States attorney, assistant United States

26 attorney, and attorney appointed under section 543 of this title, before taking office, shall take an
27 oath to execute faithfully his duties. However, based on the allegations in the complaint, section

28 544 is inapplicable in this action. Neither Defendant Guerra nor the minor’s counsel Ms.


                                                     10
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 11 of 17


 1 Browns would reasonably be held to be a United States attorney, assistant United States attorney

 2 or a special attorney appointed by the Attorney General. Rather, Defendant Guerra is a state

 3 court judge and Ms. Browns is an attorney representing litigants in state court. The term attorney

 4 for the government in the federal rules does not include attorneys for state and local

 5 governments. Definition of Terms, 1 Fed. Prac. & Proc. Crim. § 23 (4th ed.).

 6          The oath of office is set forth at 5 U.S.C. § 3331.

 7          An individual, except the President, elected or appointed to an office of honor or
            profit in the civil service or uniformed services, shall take the following oath: “I,
 8          AB, do solemnly swear (or affirm) that I will support and defend the Constitution
            of the United States against all enemies, foreign and domestic; that I will bear true
 9          faith and allegiance to the same; that I take this obligation freely, without any
            mental reservation or purpose of evasion; and that I will well and faithfully
10          discharge the duties of the office on which I am about to enter. So help me God.”
11          Courts have found that there is no private right of action for plaintiff to enforce an alleged

12 of violation of the oath of office. Eleson v. Lizarraga, No. 2:19-CV-0112 KJN P, 2019 WL

13 4166799, at *5 (E.D. Cal. Sept. 3, 2019), appeal dismissed, No. 19-17435, 2019 WL 8128252

14 (9th Cir. Dec. 17, 2019); Smith v. United States, 2013 WL 2154004, at *1 (D. Mass. May 15,

15 2013) (finding that 5 U.S.C. §§ 3331 and 3332 do not “give rise to a private right of action in a

16 civil context”); Gudgel v. Cty. of Okanogan, No. CV-12-108-RHW, 2012 WL 3637431, at *4

17 (E.D. Wash. Aug. 22, 2012) (recognizing that no private right of action exists under 5 U.S.C. §

18 3331). Plaintiff cannot bring a claim for violation of the oath of office.

19          E.     Judicial Immunity

20          Plaintiff brings this claim against Defendant Guerra who is a state court judge presiding

21 over his case in family court.       Absolute judicial immunity is afforded to judges for acts

22 performed by the judge that relate to the judicial process. In re Castillo, 297 F.3d 940, 947 (9th

23 Cir. 2002), as amended (Sept. 6, 2002). “This immunity reflects the long-standing ‘general

24 principle of the highest importance to the proper administration of justice that a judicial officer,

25 in exercising the authority vested in him, shall be free to act upon his own convictions, without

26 apprehension of personal consequences to himself.’ ” Olsen v. Idaho State Bd. of Med., 363
27 F.3d 916, 922 (9th Cir. 2004) (quoting Bradley v. Fisher, 13 Wall. 335, 347 (1871)). This

28 judicial immunity insulates judges from suits brought under section 1983. Olsen, 363 F.3d at


                                                     11
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 12 of 17


 1 923.

 2          Absolute judicial immunity insulates the judge from actions for damages due to judicial

 3 acts taken within the jurisdiction of the judge’s court. Ashelman v. Pope, 793 F.2d 1072, 1075

 4 (9th Cir. 1986). “Judicial immunity applies ‘however erroneous the act may have been, and

 5 however injurious in its consequences it may have proved to the plaintiff.’ ” Id. (quoting

 6 Cleavinger v. Saxner, 474 U.S. 193 (1985)). However, a judge is not immune where he acts in

 7 the clear absence of jurisdiction or for acts that are not judicial in nature. Ashelman, 793 F.2d at

 8 1075. Judicial conduct falls within “clear absence of all jurisdiction,” where the judge “acted

 9 with clear lack of all subject matter jurisdiction.” Stone v. Baum, 409 F.Supp.2d 1164, 1174 (D.

10 Ariz. 2005).

11          To determine if an act is judicial in nature, the court considers whether (1) the precise act

12 is a normal judicial function; (2) the events occurred in the judge’s chambers; (3) the controversy

13 centered around a case then pending before the judge; and (4) the events at issue arose directly

14 and immediately out of a confrontation with the judge in his or her official capacity. Duvall v.

15 Cty. of Kitsap, 260 F.3d 1124, 1133 (9th Cir. 2001), as amended on denial of reh’g (Oct. 11,

16 2001) (quoting Meek v. County of Riverside, 183 F.3d 962, 967 (9th Cir. 1999)).

17          Here, Plaintiff is clearly bringing suit against Defendant Guerra for actions taken in her

18 judicial capacity over which she has jurisdiction. Plaintiff is challenging custody determinations

19 made by Defendant Guerra and disagrees that the custody findings have been in the best interest
20 of the minor. Defendant Guerra is entitled to absolute immunity for these clearly judicial actions

21 taken during the course of the state action. Plaintiff cannot bring a claim against Defendant

22 Guerra based on her handling of, or rulings made in, the state court proceeding.

23          F.      There is No Private Right of Action Under Title 18

24          To the extent that Plaintiff also alleges violation of 18 U.S.C. §§ 242, 245, 1918, “the fact

25 that a federal statute has been violated and some person harmed does not automatically give rise

26 to a private cause of action in favor of that person.” Touche Ross & Co. v. Redington, 442 U.S.
27 560, 568 (1979) (quoting Cannon v. University of Chicago, 441 U.S. 677, 688 (1979). Rather,

28 the court is to consider if Congress intended to create the private right of action in the statute and


                                                     12
              Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 13 of 17


 1 begins with the language of the statute itself. Touche Ross & Co., 442 U.S. at 568. “Civil

 2 causes of action ... do not generally lie under the criminal statutes contained in Title 18 of the

 3 United States Code.” Del Elmer; Zachay v. Metzger, 967 F. Supp. 398, 403 (S.D. Cal. 1997).

 4              Here, the sections cited under Title 18 provide for fines and incarceration for criminal

 5 offenses and do not set forth a private cause of action nor is there any language that would imply

 6 that a cause of action exists to allow Plaintiff to seek a remedy for these criminal statutes in this

 7 action.2

 8              G.       Municipal Liability

 9              Plaintiff also brings this action against the County of Fresno. A local government unit

10 may not be held responsible for the acts of its employees under a respondeat superior theory of

11 liability. Monell v. Department of Social Services, 436 U.S. 658, 691 (1978). Rather, a local

12 government unit may only be held liable if it inflicts the injury complained of through a policy or

13 custom.           Waggy v. Spokane County Washington, 594 F.3d 707, 713 (9th Cir. 2010).                              A

14 municipality can only be held liable for injuries caused by the execution of its policy or custom

15 or by those whose edicts or acts may fairly be said to represent official policy. Monell, 436 U.S.

16 at 694.

17              Generally, to establish municipal liability, the plaintiff must show that a constitutional

18 right was violated, the municipality had a policy, that policy was deliberately indifferent to

19 plaintiff’s constitutional rights, and the policy was “the moving force” behind the constitutional
20 violation. Bd. of Cty. Comm’rs of Bryan Cty., Okl. v. Brown, 520 U.S. 397, 400 (1997); Burke

21 v. County of Alameda, 586 F.3d 725, 734 (9th Cir. 2009); Gibson v. County of Washoe, Nev.,

22 290 F.3d 1175, 1185-86 (9th Cir. 2002). “The custom or policy must be a ‘deliberate choice to

23 follow a course of action . . . made from among various alternatives by the official or officials

24 responsible for establishing final policy with respect to the subject matter in question.’ ” Castro

25 v. Cty. of Los Angeles, 833 F.3d 1060, 1075 (9th Cir. 2016) (quoting Pembaur v. City of

26
     2
         Plaintiff also alleges a violation of 18 U.S.C. § 3524 which provides that the Attorney General cannot relocate any
27 child in connection with any person under witness protection. However, this section is inapplicable in the instant
     case. Similarly, Plaintiff cites to 25 C.F.R. § 11.448 which applies to areas of Indian country and is inapplicable
28 here.


                                                                13
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 14 of 17


 1 Cincinnati, 475 U.S. 469, 483 (1986)). The deliberate indifference standard for municipalities is

 2 an objective inquiry. Castro, 833 F.3d at 1076.

 3          “A plaintiff may . . . establish municipal liability by demonstrating that (1) the

 4 constitutional tort was the result of a ‘longstanding practice or custom which constitutes the

 5 standard operating procedure of the local government entity;’ (2) the tortfeasor was an official

 6 whose acts fairly represent official policy such that the challenged action constituted official

 7 policy; or (3) an official with final policy-making authority ‘delegated that authority to, or

 8 ratified the decision of, a subordinate.’ ” Price v. Sery, 513 F.3d 962, 966 (9th Cir. 2008)

 9 (quoting Ulrich v. City & County of San Francisco, 308 F.3d 968, 984–85 (9th Cir. 2002)).

10          A plaintiff seeking to impose liability upon a municipality is required to identify the

11 policy or custom that caused the constitutional injury. Bd. of Cty. Comm’rs of Bryan Cty., Okl.,

12 520 U.S. at 403. A municipality may only be held liable for those deprivations that result “from

13 the decisions of its duly constituted legislative body or of those officials whose acts may fairly be

14 said to be those of the municipality.” Id. at 403–04. “Similarly, an act performed pursuant to a

15 ‘custom’ that has not been formally approved by an appropriate decisionmaker may fairly

16 subject a municipality to liability on the theory that the relevant practice is so widespread as to

17 have the force of law.” Id. at 404.

18          The complaint is devoid of any factual allegations to demonstrate a policy or custom that

19 violated Plaintiff’s federal rights. Plaintiff has not set forth any policy or custom nor has he
20 stated a claim for a violation of his federal rights. Rather, here, Plaintiff is seeking to bring suit

21 against the judge handling his child’s custody and support issues. Plaintiff has failed to state a

22 claim against Fresno County.

23          H.      State Law Claims

24          Plaintiff also alleges violations of California law. The California Government Claims

25 Act requires that a tort claim against a public entity or its employees be presented to the

26 California Victim Compensation and Government Claims Board no more than six months after
27 the cause of action accrues.        Cal. Gov’t Code §§ 905.2, 910, 911.2, 945.4, 950-950.2.

28 Presentation of a written claim, and action on or rejection of the claim are conditions precedent


                                                     14
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 15 of 17


 1 to suit. State v. Superior Court of Kings County (Bodde), 32 Cal.4th 1234, 1239 (Cal. 2004);

 2 Shirk v. Vista Unified School District, 42 Cal.4th 201, 209 (2007). To state a tort claim against a

 3 public employee, a plaintiff must allege compliance with the California Tort Claims Act. Cal.

 4 Gov’t Code § 950.6; Bodde, 32 Cal.4th at 1244. “[F]ailure to allege facts demonstrating or

 5 excusing compliance with the requirement subjects a compliant to general demurrer for failure to

 6 state a cause of action.” Bodde, 32 Cal.4th at 1239.

 7          As Plaintiff has not alleged compliance with the Government Claims Act, he has failed to

 8 state a claim under California law.

 9                                                  IV.

10        DISMISSAL FOR FAILURE TO COMPLY AND FAILURE TO PROSECUTE

11          Plaintiff has failed to comply with the May 27, 2021 order granting him leave to file an

12 amended complaint. A court may dismiss an action based on a party’s failure to prosecute an

13 action, failure to obey a court order, or failure to comply with local rules. See, e.g. Ghazali v.

14 Moran, 46 F.3d 52, 53-54 (9th Cir. 1995) (dismissal for noncompliance with local rule); Ferdik

15 v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992) (dismissal for failure to comply with an

16 order to file an amended complaint); Carey v. King, 856 F.2d 1439, 1440-41 (9th Cir. 1988)

17 (dismissal for failure to comply with local rule requiring pro se plaintiffs to keep court apprised

18 of address); Malone v. United States Postal Serv., 833 F.2d 128, 130 (9th Cir. 1987) (dismissal

19 for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421, 1424 (9th Cir.
20 1986) (dismissal for lack of prosecution and failure to comply with local rules).

21          “In determining whether to dismiss an action for lack of prosecution, the district court is

22 required to consider several factors: ‘(1) the public’s interest in expeditious resolution of

23 litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;

24 (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less

25 drastic sanctions.’ ” Carey, 856 F.2d at 1440 (quoting Henderson v. Duncan, 779 F.2d 1421,

26 1423 (9th Cir. 1986)). These factors guide a court in deciding what to do, and are not conditions
27 that must be met in order for a court to take action. In re Phenylpropanolamine (PPA) Products

28 Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006) (citation omitted).


                                                     15
           Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 16 of 17


 1          In this instance, the public’s interest in expeditious resolution of the litigation and the

 2 Court’s need to manage its docket weigh in favor of dismissal. In re Phenylpropanolamine

 3 (PPA) Products Liability Litigation, 460 F.3d at 1226. Plaintiff was ordered to file an amended

 4 complaint within thirty days of May 27, 2021. Plaintiff has neither filed an amended complaint

 5 nor otherwise responded to the Court’s order.

 6          Plaintiff’s failure to comply with the orders of the Court hinders the Court’s ability to

 7 move this action towards disposition, and indicates that Plaintiff does not intend to diligently

 8 litigate this action.

 9          Since it appears that Plaintiff does not intend to litigate this action diligently there arises a

10 rebuttable presumption of prejudice to the defendants in this action. In re Eisen, 31 F.3d 1447,

11 1452-53 (9th Cir. 1994). This risk of prejudice may be rebutted if Plaintiff offers an excuse for

12 the delay. In re Eisen, 31 F.3d at 1453. Plaintiff has not responded to the May 27, 2021 order so

13 the risk of prejudice to the defendants also weighs in favor of dismissal.

14          The public policy in favor of deciding cases on their merits is greatly outweighed by the

15 factors in favor of dismissal. It is Plaintiff’s responsibility to move this action forward. This

16 action can proceed no further without Plaintiff’s cooperation and compliance with the order at

17 issue. There is no operative pleading that states a claim in this matter and the action cannot

18 simply remain idle on the Court’s docket, unprosecuted. In this instance, the fourth factor does

19 not outweigh Plaintiff’s failure to comply with the Court’s orders.
20          Finally, monetary sanctions are not available to induce compliance because Plaintiff is

21 proceeding in forma pauperis in this action. Additionally, a court’s warning to a party that their

22 failure to obey the court’s order will result in dismissal satisfies the “consideration of

23 alternatives” requirement. Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132-33; Henderson,

24 779 F.2d at 1424. The Court’s May 27, 2021 order requiring Plaintiff to file an amended

25 complaint expressly stated: “If Plaintiff fails to file an amended complaint in compliance with

26 this order, the Court will recommend to the district judge that this action be dismissed consistent
27 with the reasons stated in this order” (ECF No. 4 at 15:18-20.) Thus, Plaintiff had adequate

28 warning that dismissal would result from his noncompliance with the Court’s order.


                                                       16
          Case 1:21-cv-00648-AWI-SAB Document 5 Filed 07/20/21 Page 17 of 17


 1          The Court finds that the balance of the factors weighs in favor of dismissing this action

 2 for Plaintiff’s failure to comply with the May 27, 2021 order and failure to prosecute.

 3                                                    V.

 4                          CONCLUSION AND RECOMMENDATIONS

 5          Plaintiff has failed to state a cognizable claim for a violation of his federal rights in this

 6 action. Further, considering the factors to be evaluated in determining whether to dismiss this

 7 action for the failure to comply and failure to prosecute, the Court finds that the factors weigh in

 8 favor of dismissal of this action

 9          Based on the foregoing, it is HEREBY RECOMMENDED that:

10          1.      Plaintiff’s complaint, filed April 19, 2021 be DISMISSED for failure to state a

11                  cognizable claim; and

12          2.      This matter be dismissed for Plaintiff’s failure to comply with the May 27, 2021

13                  order and failure to prosecute.

14          This findings and recommendations is submitted to the district judge assigned to this

15 action, pursuant to 28 U.S.C. § 636(b)(1)(B) and this Court’s Local Rule 304. Within thirty (30)

16 days of service of this recommendation, Plaintiff may file written objections to this findings and

17 recommendations with the court.          Such a document should be captioned “Objections to

18 Magistrate Judge’s Findings and Recommendations.”              The district judge will review the

19 magistrate judge’s findings and recommendations pursuant to 28 U.S.C. § 636(b)(1)(C).
20 Plaintiff is advised that failure to file objections within the specified time may result in the

21 waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing

22 Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

23
     IT IS SO ORDERED.
24

25 Dated:        July 19, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28


                                                      17
